Citation Nr: 1435878	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boston Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled most recently for a hearing before the Board in May 2014; he failed to report for the hearing and has not requested that the hearing be rescheduled. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the entire appeal period, audiometric findings have shown that Veteran had no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear; he did not have an exceptional pattern of hearing loss at any time.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability are not met for any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the October 2008 rating decision granted service connection for bilateral hearing loss disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in May 2010 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination in 2008.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his disability affects his ability to function, and provides all the necessary information in order to properly consider the claim.

Recognition is given to the fact that the report of the Veteran's hearing loss examination is now nearly six years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing since he was last examined.  The Veteran does not contend otherwise, but rather contends only that he is entitled to a higher rating.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. 

A June 2008 treatment record from Dr. K notes findings of some bilateral sensorineural hearing loss.  Audiometric testing was conducted but findings at 3000 hertz (Hz) were not reported.  It is also unclear whether the speech discrimination results were obtained from a Maryland CNC controlled speech discrimination test.  Therefore, the examination was not conducted in accordance with 38 C.F.R. § 4.85(a).

In a September 2008 VA examination report, the examiner noted the Veteran's complaints of hearing loss that interfered with his ability to hear the doorbell and ringing telephone, and caused some difficulty understanding speech on the telephone.  See Martinak, supra.  Examination revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 40, 35, 55 and 65, for an average of 48.75; and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 35, 45, 55 and 70, for an average of 51.25.  The speech recognition scores, using the Maryland CNC Test, were 94 percent in the right ear and 90 percent in the left ear.

In a March 2009 statement, the Veteran reported that he had no other evidence to submit in support of his claim.

Evaluating the VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in September 2008 are applied to Table VI, the numeric designation of hearing impairment is Level I.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is Level II.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, the Board notes that the 2008 VA examiner discussed the functional effects caused by the Veteran's hearing disability in his report, to include difficulty understanding speech on the telephone, as noted above.  See Martinak, supra.

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that Veteran had an exceptional pattern of hearing loss at any time.

Consideration is given to the Veteran's statements regarding the effects of his hearing loss.  He is competent and credible in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his hearing loss disability in terms of the applicable rating criteria.  As noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing. 

In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss did not meet the standards for a compensable evaluation at any point during the pendency of the appeal.  There is no basis for assignment of a compensable rating for bilateral hearing loss disability at any point since the grant of service connection.  See Fenderson, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable schedular rating for bilateral hearing loss disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss disability reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Therefore, referral for the assignment of an extra-schedular disability rating is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


